﻿On behalf of the Democratic Republic of Afghanistan, it is my pleasure to congratulate you, Sir, on your election to the high post of the presidency of the forty-second session of the United Nations General Assembly, it is our conviction that, under your able guidance, our gathering will bear fruitful results in the preservation and consolidation of peace.
I should like to express my Government's full appreciation of the efforts of Mr. Javier Pérez de Cuellar, the United Nations Secretary-General, and his wise conduct of the Organization's work.
The people and Government of Afghanistan attach enormous importance to the role played by the United Nations in regulating international relations and peacefully resolving conflicts through political means, based on acceptable and just solutions.
The international problems under discussion in the Assembly are serious and difficult. There is no doubt, however, that the threat of a nuclear conflagration and the use of force are the central concerns of all nations, all realistic and far-sighted statesmen and peace-loving circles of the globe. Solution of these problems requires а new way of political thinking.
My Government believes that no exceptional security can ever exist for any individual Power unless durable and genuine peace, founded on general and complete disarmament, is established for all. Not a single country can ever breathe freely under the shadows of nuclear missiles and the Strategic Defence Initiative (SDI) project of the United States of America. The possibilities existing in contemporary international relations and all the potentialities of the United Nations should be deployed for the solving of world problems and towards the establishment of a universally acceptable political and legal mechanism to regulate international relations.
We warmly welcome the possibility of the signing of an agreement on the elimination of medium- and short-range nuclear missiles in Europe created during recent talks in Washington between the Foreign Ministers of the Soviet Union and the United States of America. It is our hope that the experience gained during those talks will be utilized towards banning nuclear tests and reducing and finally eliminating strategic nuclear weapons.
The Government of Afghanistan follows with increasing concern dangerous regional developments in various parts of the world. In the strategic Gulf region, expansionist and neo-globalistic imperialist policies have created an explosive situation. The concentration of huge naval forces of the United States of America and its allies has posed the serious threat of a new flare-up of uncontrollable dimensions. We favour implementation of the proposal for the withdrawal of foreign naval forces from that region.
The senseless war between Iran and Iraq has claimed the lives of hundreds of thousands and has inflicted heavy material losses on both sides. We support resolution 598 (1987) of the Security Council, which calls for an immediate cease-fire.
The powder-keg tension in the Middle East, which is on the verge of explosion, remains unchanged because of the continued Israeli occupation of Arab lands and denial of the Palestinian people's legitimate right to self-determination and statehood. The convening of an international conference with the participation of all parties concerned is the only reasonable way for the solution of this issue. It is imperative to search for a viable and comprehensive solution to the Cyprus problem and thus to eliminate a dangerous centre of tension in the Eastern Mediterranean region through the convocation of an international conference within the framework of the United Nations. In this region, again, provocations from across the ocean has further escalated discord and conflict In Lebanon.
The Pretoria regime continues its policy of apartheid in South Africa through the violent oppression of the people, in spite of the unanimous demand for its termination by the entire world.
The noble efforts of the United Nations for securing the independence of the people of Namibia is being obstructed and aggression is still being carried by the apartheid regime against Angola and other front-line States, Here, too, the interventionist hand of the United States is clearly involved.
The United States armed threats against Latin America have clearly surfaced, with the scandalous military and financial aid to the Nicaraguan contras. The recent accord reached in Guatemala among the leaders of the five Central American nations once again revealed the practical nature of the Contadora peace process as well as the need for putting an end to foreign interventions in the affairs of the region.
We express our solidarity with the Democratic People's Republic of Korea for the unification of North and South Korea and for the denuclearisation of the Korea peninsula. The reconciliation process Initiated in the People's Republic of Kampuchea deserves appreciation and support. It is our hope that all sides concerned will welcome this meaningful and positive process. 
I should like to express high appreciation and support for the role of the constructive peace proposals and initiatives offered by the Union of Soviet Socialist Republics and other socialist countries, peace efforts initiated by the United Nations, member countries of the Non-Aligned Movement, reflected in the Harare Declaration and the Delhi six proposals, as well as for endeavours of the national liberation and progressive movements.
The world economic situation la still appalling. No doubt this will have grave consequences. The increase in the number of the least developed countries from 31 in 1981 to 40 in 1986 indicates the sad reality of the prevailing international economic life. The present world economic situation Is not unrelated to the arms race. Only checking the arms race can release the necessary resources to improve the world economic situation.
Unless international economic security becomes an Integral part of the overall global security and is strictly observed, a rapid and stable harmonious growth rate and the establishment of a new International economic order will not be achieved.
The debt crisis, debt servicing and high interest rates along with protectionist policies have led to the retardation or total suspension of development programmes in the developing and least developing countries. Concerning the objective realities in my country, I should like to state that with the victory of the April Revolution, our people rose only to fight against backwardness, illiteracy, ignorance, disease, poverty and unemployment in our society.
For nine years, however, an undeclared war has been continuing against our country by the enemies of Afghanistan. Prom its very inception this war, waged through some neighbouring countries, has been increasingly intensified and has assumed new dimensions every year. Billions of dollars have been poured in by the Washington Administration and other imperialist and reactionary circles for fuelling this war. As a result, thousands of Afghans have either been martyred or crippled, and hundreds of thousands of others have been displaced and now live pathetic lives in exile.
The war has also ruined our national economy. For instance, 2,000 schools, 350 bridges, 50 cultural centres, 131 hospitals, 224 mosques and holy places of worship, 258 production institutions, thousands of kilometres of highways and communication lines, and thousands of trucks have been destroyed or burned. Total damage to our national economy has reached billions of Afghanis, amounting to three fourths of all the total development investment in the past 50 years in Afghanistan. Huge defence expenditures, which otherwise could have brought about an improvement in the living conditions of the people, have burdened our fragile economy.
This situation has made it imperative for every Afghan to think about how to overcome this state of affairs. This necessary determination, new political thinking and the common endeavour of every patriot is directed towards putting an end to fratricide and establishing peace and tranquillity in the country. This determination and new political thinking found reflection in the policy of national reconciliation which came into effect on 25 January 1987. This policy is in total conformity with the principles of humanism, Islam, Afghan traditions, the Charter of the United Nations and the Universal Declaration of Human Rights.
The proclamation of a unilateral cease-fire and its further extension; the proclamation of a general amnesty, including the release of prisoners; the endorsement of new legislation regarding better regulation of agrarian issues; the exemption of interest on debts and tariffs of the peasants; the returning of confiscated properties to the returnees; the encouragement and development of private investment; the adoption of new and suitable terms for conscription to the national service; and other such steps have recently been taken for the public welfare.
More than 3,200 commissions for national reconciliation have been established throughout the country. About 83,000 of our refugee compatriots have returned, despite obstacles created by neighbouring countries. More than 30,000 members of the armed opposition groups have laid down their weapons inside the country and are co-operating with the Government in preserving peace and security in their localities. Nearly 600 armed opposition groups encompassing 53,000 people are in contact and negotiating with the Government.
The new Law of Political Parties which guarantees the activity of various parties has been endorsed. This is the first of its kind in the entire history of the country. The draft of the new constitution has been prepared and published for public debate by the people of Afghanistan both in and outside the country. In line with its history and traditions, Afghanistan has been proclaimed, in the constitution, as an independent, sovereign and non-aligned country, which shall enter into no military pacts and shall allow no foreign military bases on its territory. It is enshrined in the new constitution that Islam is the religion of the people of Afghanistan. Comrade Najib, General Secretary of the Central Committee of the People's Democratic Party of Afghanistan, has rightly stated that "the new constitution is the constitution of conciliation.
The achievement of national reconciliation would have been much greater if some of the countries had not adopted a hostile stand towards it. Yes, it is not proceeding without difficulty. However, no alternative exists for putting an end to war and bloodshed. To realize the policy of national reconciliation, the practical participation of all the political parties and groups, together with the clergymen, patriotic personalities and social organizations is required· Consistent efforts have been made to establish a national unity coalition government with the participation < f the representatives of all sects and strata of society· These include the seven Islamic parties, supporters of the former King, and other groups and individual who are ready to join the process of national reconciliation. In this regard, various specific high posts of State in the legislative, judicial and executive organs have also been proposed to them. 
The policy of national reconciliation has not only been welcomed in the country but also enjoys international support. The socialist countries, the majority of the countries of the Non-Aligned Movement and some of the countries members of the Organization of the Islamic Conference (QIC), as well as international organizations, political parties and peace-loving and progressive forces, have welcomed this bold and courageous peace initiative of the Democratic Republic of Afghanistan and given it various kinds of support. The resolute support of the Soviet Union for national reconciliation, and its economic assistance, once again refute the charges from some quarters against Afghan-Soviet friendship.
Goodwill delegations from the Democratic Republic of Afghanistan recently paid visits to various countries of the world. The purpose behind these visits was to inform those countries about the realities of Afghan society and invite their delegations to visit Afghanistan to acquaint themselves with developments in our country. I should like to express my gratitude for the goodwill of those countries and their support for the noble and humane cause of my country.
I also express my appreciation to those international organizations - including the International Committee of the Red Cross, the United Nations Commission on Human Rights and the United Nations High Commissioner for Refugees - which have begun visiting and communicating and co-operating with Afghanistan. It is precisely since the announcement of the programme for national reconciliation that the flow of modern weapons supplied to the opposition by their supporters abroad has sharply increased. The United States of America has increased its financial aid for the continuation of the undeclared war from $530 million last year to $630 million in the current year, and it will reach $1,000 million next year. The United States has also increased the dispatch of modern Stinger missiles to the extremists from 6o units last year to 600 units this year and has started to supply them with 12ϋ mm long-range mortars. The United Kingdom, too, has further increased the dispatch of Blowpipe missiles to the extremists. These weapons have been used to shell cities and villages, carry out terrorist acts and shoot down civilian aircraft, murdering innocent passengers, including children, women and old people. It is clear that our enemies have not abandoned the policy of "war to the last Afghan".
Our people firmly believe that with the full realization of the policy of national reconciliation, nationwide peace will inevitably be ensured in the country. Unfortunately, however, in the course of the general debate at this session of the General Assembly, there have been some speeches in which attempts have been made to distort the substance of the processes going on in and around Afghanistan and to cast doubts on the policy of national reconciliation.
I should like to emphasize another very significant development which is at variance with the allegations of those who want to transform the constructive discussion going on in the General Assembly into a battleground of confrontation. I have in mind the fact that it is precisely since the last session of the General Assembly that there has been radical progress at the Geneva talks between Afghanistan and Pakistan, with the participation of the representative of the Secretary-General.
The negotiating sides have been able to prepare the main documents comprising a political settlement, and these are virtually complete. The gap between the positions of the two sides on the time-frame for the return of troops has been narrowed down to only eight months. We appeal to the Pakistani side to adopt a constructive stand and demonstrate political realism. This will enable us to solve remaining differences, including those concerning the time-frame, and the next round of talks will prove conclusive.
The policy of national reconciliation and the Geneva talks are contributing as two separate processes to the achievement of a single objective. That objective is to ensure peace inside the country and achieve a political settlement of the situation around Afghanistan.
In this connection, I wish to point to the ineffective nature of the resolutions on Afghanistan adopted by this Assembly over some years now. They have failed to bring about a guaranteed cessation of Interference in the internal affairs of Afghanistan as the root cause of the tense situation there. The removal of that root cause could rapidly make possible a comprehensive settlement, I therefore appeal to all in this Assembly to embark upon a move which instead of Impeding will facilitate a settlement.
I assure representatives that the Democratic Republic of Afghanistan is fully prepared to take a constructive position and participate actively in the preparation of a truly balanced draft resolution that would contribute to the speediest possible political solution of the situation around Afghanistan.
it is our conviction that the General Assembly can help bring about a favourable international atmosphere conducive to the political settlement of the situation around Afghanistan and to the process of national reconciliation in the country. Both processes have recently gained considerable momentum. Afghanistan is on the threshold of a crucial historical change. We believe that a political settlement of the situation around Afghanistan is in full accord with the interests of both our people and all the nations of the region. It will ensure peace and security in the region and in the world and in no way prove contrary to the national interest of any other country.
